Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/US2016/024185 filed 25 March 2016. Applicant’s claim for the benefit of a prior-filed application US provisional application 62/254,745 filed on 13 November 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Accordingly, the effective priority date of the instant application is granted as 13 November 2015.
	
DETAILED ACTION
This action is in response to the claims filed on 7 June 2021.

Status of the Claims
	Claims 1-21 are pending. Claims 1 and 11-14 are amended. Claims 4, 6, 9, 16, and 21 are canceled. Claims 1-3, 5, 7, 8, 10-15, and 17-20 are under examination. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As cited in the Interview Summary filed 13 April 2021, in regard to the instant claims, SEQ ID NOs: 10 and 11 are free of the prior art. The applicant has amended the independent claim, claim 1, on which all other claims depend, to necessarily comprise the sequences set forth in SEQ ID NO: 10 or in SEQ ID NO: 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5, 7, 8, 10-15, and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633 
                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /KEVIN K HILL/                                                     Primary Examiner, Art Unit 1633